            Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


KIMBERLY A. ESTERS,

               Plaintiff,

       v.                                            Civil Action No. 1:18-cv-02547 (CJN)

KIRSTJEN M. NIELSEN, Secretary of the
U.S. Department of Homeland Security

               Defendant.


                                   MEMORANDUM OPINION

        Kimberly Esters was a Management and Program Analyst (“MAPA”) employed by the

Department of Homeland Security. Compl. ¶¶ 21–22, ECF No. 1. After a series of disputes with

her supervisor, she sued DHS for discrimination, retaliation, and a hostile work environment under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (Title VII), and

the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a). See generally Compl.

Following discovery, DHS moved for summary judgment. See generally Def.’s Mot. for Summ.

J. (“Mot.”), ECF No. 18. For the following reasons, the Court grants summary judgment for DHS

on all of Plaintiff’s claims.

                                         I.    Background

        Esters’s work troubles began during her time as an employee in DHS’s Office of Cyber

and Infrastructure Analysis (“OCIA”). Compl. ¶ 21. In March 2013, Esters submitted a request

to telework in order to care for her sick mother. Id. ¶ 27. Her first-line supervisor, Rick Bosarge,

granted her initial request. Id. But Bosarge later spoke with his supervisor, Tommy Brown, who

informed Bosarge that OCIA policy did not permit employees to telework in order to care for




                                                 1
          Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 2 of 17




dependents. Id. ¶¶ 28–29. Following his conversation with Brown, Bosarge denied Esters’s

request to continue teleworking. Pl.’s Resp. to Def.’s Statement of Material Facts (“Pl.’s SOMF”)

¶¶ 9, 12, 27, ECF No. 19-1. While Esters acknowledges that OCIA’s formal policy did not permit

dependent care,1 she asserts that OCIA actually practiced an informal policy in which telework

approval was left to the manager’s discretion. Pl.’s Opp’n to Def.’s Mot. (“Pl.’s Opp’n”) at 11–

12, ECF No. 19. In particular, Esters alleges that two other employees were permitted to telework

while caring for dependents, the first while on maternity leave, id., and the second to care for his

wife after surgery, id. at 11.

        Later that year, Esters met with Brown and a second employee for her mid-year review,

where she was informed that she was on track to receive a score of 3.6 to 3.7 for her upcoming

performance evaluation. Pl.’s Opp’n at 12–13; Compl. ¶ 34. Her ultimate score, however, was

3.1. Compl. ¶ 31. Esters alleges that she requested a meeting with Brown to discuss her lower-

than-expected score but Brown refused to meet with her. Id. ¶ 36. Thereafter, Esters sent an email

“up the chain of command” detailing her concerns regarding her performance evaluation. Id. ¶ 37.

After learning that Esters had sent her email, Brown said to Esters “I thought we talked about how

you need to handle matters with your performance evaluation. I told you how you could work on

communication skills with Rick.” Id. ¶ 40.

        Esters asserts that Brown became increasingly “negative and harassing” toward her in the

following months. Compl. ¶ 43. She identifies at least five encounters with Brown during which

he demonstrated hostile behavior. In February 2014, Brown spoke harshly to Esters in the presence

of other DHS employees. Id. ¶ 44. In May 2014, Brown approached Esters on three separate



1
 In 2012, Esters signed a telework agreement that permitted her to request situational telework as needed. Pl.’s SOMF
¶ 7.



                                                         2
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 3 of 17




occasions, the first time to yell at her regarding a “one-pager” missing from his notebook, id. ¶ 45;

the second time to yell at her about hiding information from his executive assistants, staying in her

cubicle, and not processing his travel expense report, id. ¶¶ 51–52; and the third time to confront

her about his travel voucher in what Esters describes as a “hostile and badgering tone,” id. ¶ 53.

Esters also alleges that Brown tried to embarrass her on other occasions by raising his voice and

asking her questions that she wouldn’t be able to answer as a new contracting officer

representative. Id. ¶ 57. Finally, Esters asserts that Brown made clear that she would never be

promoted. Id. ¶ 59.

       In June 2014, Esters filed an informal EEO complaint. Compl. ¶ 58. She alleges that, over

the next several months, her supervisors retaliated against her for her protected EEO activity and

continued to discriminate against her by failing to promote her despite performing duties

performed by individuals with higher GS levels, denying her the opportunity to compete for a

position, and failing to select her for two MAPA positions. In particular, she alleges that Brown

attempted to intimidate her by asking if she was “‘being prevented from filing an EEO’ complaint,”

id. ¶ 74, and telling her that he had heard she was “having problems,” id.; that Brown initiated a

gap analysis to promote another analyst from a GS-11 to a GS-12 but no such gap analysis was

requested for her (she was a GS-9 at the time), id. ¶¶ 71–72; Pl.’s Opp’n 13–14; that during the

relevant period, she performed some of the same duties as another employee who was working as

a GS-13, Pl’s Opp’n at 14; that after she left her position, her replacement was hired as a GS-12,

Compl. ¶ 73; that DHS did not consider her for a GS-11 MAPA position that it filled, id. ¶¶ 60–

61; Pl.’s SOMF ¶ 52; and that she was not selected for two management positions for which she

applied, Pl.’s Opp’n at 14–15.




                                                 3
           Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 4 of 17




         On a final note, Esters contends that she was required to work without a position description

and perform duties outside of her job classification. Compl. ¶ 41. At her deposition, Esters

clarified that Brown did sign a position description for her position in 2011, Mot. Ex. 7 at 71–76,2

ECF No. 18-11, and that her claim is actually that she was assigned human capital tasks that were

not her responsibility, id.

                                               II.     Legal Standard

         Absent evidence of direct discrimination, disparate-treatment claims are subject to the

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

Brady v. Office of the Sergeant at Arms, 520 F.3d 490, 493–94 (D.C. Cir. 2008); Jones v. Bernanke,

557 F.3d 670, 677 (D.C. Cir. 2009). A plaintiff establishes a prima facie discrimination claim by

alleging that “(1) she is a member of a protected class; (2) she suffered an adverse employment

action; and (3) the unfavorable action gives rise to an inference of discrimination.” Czekalski v.

Peters, 475 F.3d 360, 364 (D.C. Cir. 2007) (quoting George v. Leavitt, 407 F.3d 405, 412 (D.C.

Cir. 2005)). For a retaliation claim, a plaintiff must allege that (1) she engaged in protected

activity, (2) she was subjected to an adverse employment action, and (3) there was a causal link

between the protected activity and the adverse action. Hamilton v. Geithner, 666 F.3d 1344, 1357

(D.C. Cir. 2012) (quoting Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007)).

         Once a plaintiff establishes a prima facie claim,3 the burden shifts to the employer to

articulate some legitimate, non-discriminatory or non-retaliatory reason on which it relied in taking

the complained-of action. Jones, 557 F.3d at 677. This burden is “merely one of production” in



2
  This Exhibit contains Esters’s deposition transcript and includes pagination for the Exhibit itself as well as page
numbers provided within the transcripts. The Court cites to the transcript page numbers.
3
  The Supreme Court recently held in Babb v. Wilkie, 140 S. Ct. 1168 (2020), that a plaintiff bringing an ADEA claim
is only required to show that age discrimination was a but-for cause of the differential treatment; the plaintiff does not
necessarily need to show that age discrimination was a but-for cause of the personnel decision itself. See also Kline
v. Weichert, 2020 WL 2615528, at *4 (D.D.C. May 23, 2020).


                                                            4
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 5 of 17




which an employer must produce evidence “sufficient for the trier of fact to conclude” that the

action was taken for the provided reason. Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 854

(D.C. Cir. 2006). An employer’s explanation for the challenged action must be “clear and

reasonably specific.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258 (1981). “This

obligation arises both from the necessity of rebutting the inference of discrimination arising from

the prima facie case and from the requirement that the plaintiff be afforded ‘a full and fair

opportunity’ to demonstrate pretext.” Id.; see also Oates v. District of Columbia, 824 F.2d 87, 91

(D.C. Cir. 1987). But this intermediate burden does not require the employer to introduce evidence

that, absent any evidence of pretext, would persuade the trier of fact that the employment action

was lawful. Burdine, 450 U.S. at 257; see also Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1289

(D.C. Cir. 1998) (en banc) (employer not required to support reasons with objective evidence

sufficient to satisfy preponderance of the evidence standard; at all times the plaintiff retains

ultimate burden of persuasion).

       When the employer proffers a sufficiently clear and specific reason, the “central question”

at summary judgment becomes whether “the employee produced sufficient evidence for a

reasonable jury to find that the employer’s asserted non-discriminatory reason was not the actual

reason and that the employer intentionally discriminated against the employee on the basis of race,

color, religion, sex, [age,] or national origin[.]” Brady, 520 F.3d at 494 (citing St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 507–08, 511 (1993); U.S. Postal Serv. Bd. of Governors v. Aikens, 460

U.S. 711, 714–16 (1983)); Bilal-Edwards v. United Planning Org., 15 F. Supp. 3d 1, 11–12

(D.D.C. 2013) (similar analysis for ADEA claim). The plaintiff may make this showing “either

directly by persuading the court that a discriminatory reason more likely motivated the employer

or indirectly by showing that the employer’s proffered explanation is unworthy of credence.”




                                                5
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 6 of 17




Burdine, 450 U.S. at 256. Either way, the plaintiff is required to show “both that the reason was

false, and that discrimination was the real reason.” Hicks, 509 U.S. at 515.

        Whether evidence proffered to show pretext is sufficient to raise an inference of unlawful

discrimination or retaliation is a fact-sensitive inquiry. See Aka, 156 F.3d at 1294 (“[I]t is difficult,

if not impossible, to say in any concise or generic way under what precise circumstances such an

inference will be inappropriate.”). The Court of Appeals has identified several factors that may

support an inference of pretext, including the employer’s (1) preferential treatment of similarly

situated employees outside the plaintiff’s protected group; (2) inconsistent or dishonest

explanations; (3) deviation from established procedures or criteria; (4) pattern of poor treatment

of other employees within the same protected group as the plaintiff; (5) the temporal proximity

between an employee’s protected activity and the employer’s adverse action; and (6) other relevant

evidence that a jury could consider to reasonably conclude the employer acted with an illicit

motive. Walker v. Johnson, 798 F.3d 1085, 1091–92 (D.C. Cir. 2015).

        The ultimate question is whether “a reasonable jury could conclude from all of the evidence

that the adverse employment decision was made for a discriminatory reason.” Mastro, 447 F.3d

at 855; Holcomb v. Powell, 433 F.3d 889, 896 (D.C. Cir. 2006) (quoting Lathram v. Snow, 336

F.3d 1085, 1088 (D.C. Cir. 2003)). All of the evidence includes “any combination of (1) evidence

establishing the plaintiff’s prima facie case; (2) evidence the plaintiff presents to attack the

employer’s proffered explanation for its actions; and (3) any further evidence of discrimination

that may be available to the plaintiff, such as independent evidence of discriminatory statements

or attitudes on the part of the employer.” Mastro, 447 F.3d at 855 (quoting Holcomb, 433 F.3d at

896).




                                                   6
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 7 of 17




                                         III.     Analysis

       Counts I–III and V of Esters’s Complaint allege discrimination by DHS on the basis of

race, sex, and age. See generally Compl. Count IV of the Complaint includes a claim for

retaliation against protected EEO activity. Id.

       Esters alleges several adverse employment actions as the bases for her discrimination and

retaliation claims: (1) denial of her telework request; (2) her 2013 performance evaluation;

(3) being forced to work without or outside of a position description; (4) failure to promote her to

a higher GS level; (5) failure to select her for a MAPA position to which she applied in 2014; and

(6) being subjected to a hostile work environment. Because all of her claims are based in whole

or in part on some or all of these actions, the Court examines each alleged action in turn. (The

Parties’ briefs are hardly models of clarity, and the Court has adopted this organization to provide

some coherence to the issues.)

                                         Telework Denial

       Esters alleges that her request to continue teleworking was denied while other employees

were allowed to telework to care for family. Pl.’s Opp’n at 11–12. DHS argues that her request

was denied because OCIA policy does not permit employees to telework in order to care for

dependents. Def.’s Mem. Supp. Mot. (“Def.’s Mem.”) at 9, ECF No. 18-2.

       It is not apparent that the denial of Esters’s request to continue teleworking constitutes an

adverse employment action.       An adverse employment action is “a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing significant change in benefits.” Douglas v.

Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009) (quoting Taylor v. Small, 350 F.3d 1286, 1293 (D.C.

Cir. 2003)). The action must “affect[ ] the terms, conditions, or privileges of employment or future




                                                  7
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 8 of 17




employment opportunities.” Ortiz-Diaz v. U.S. Dep’t of Hous. & Urban Dev., Office of Inspector

Gen., 867 F.3d 70, 73 (D.C. Cir. 2017). And an employee must experience those consequences

“such that a reasonable trier of fact could find objectively tangible harm.” Douglas, 559 F.3d at

552 (quoting Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir. 2002)); see also Taylor, 350 F.3d

at 1293 (quoting Burlington Indus. v. Ellerth, 524 U.S. 742, 761 (1998)) (defining “adverse

employment action” as “a significant change in employment status, such as hiring, firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing

significant change in benefits”).

       In general, “an employee’s request to work from home on a few occasions, without more,

does not constitute an adverse employment action under Title VII.” Byrd v. Vilsack, 931 F. Supp.

2d 27, 41 (D.D.C. 2013); see Beckham v. Nat’l R.R. Passenger Corp., 736 F. Supp. 2d 130, 149

(D.D.C. 2010) (“Being denied the ability to work from home on, at most, three occasions is a

minor annoyance, not an adverse action.”). Decisions in this District, however, have distinguished

between the denial of an initial telework request and the suspension of an existing telework

arrangement. See Saunders v. Mills, 172 F. Supp. 3d 74, 101 (D.D.C. 2016). It is unclear whether

this distinction makes sense, but in any event, a reasonable inference here is that DHS denied

Esters’s request to continue teleworking, knowing that she wished to telework so she could care

for her mother. Pl.’s SOMF ¶ 26; Pl.’s Opp’n at 11–12. It may be that a jury could decide that the

denial caused her tangible harm.

       But Esters must do more than show that she suffered an adverse employment action; the

action must also be discriminatory, and DHS contends that Esters’s telework request was against

OCIA policy. Def.’s Mem. at 9. To be sure, Bosarge initially approved her two-week telework

request when he assumed Esters wished to care for her mother, but Bosarge later spoke with his




                                                8
           Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 9 of 17




supervisor, was told the request was inconsistent with OCIA policy, and ultimately declined to

extend Esters’s telework period. Def.’s Reply Supp. Mot. (Def.’s Reply) at 3–4, ECF No. 20.

          Following employer policy certainly constitutes a legitimate reason to deny an employee’s

telework request. And even if Bosarge knew that Esters made the request so she could care for

her sick mother when he approved the initial request, declining her request to continue teleworking

after having a conversation with a higher-level supervisor about how the arrangement went against

OCIA policy does not, without more, cast doubt on DHS’s proffered legitimate reason.

          Esters argues, however, that OCIA actually has an informal policy permitting telework for

dependent care and that it approved such arrangements for two other employees. Pl.’s Opp’n at

11–12. In order to survive summary judgment on a pretext argument, Esters may show that

“similarly situated employees” experienced different treatment. Walker v. McCarthy, 170 F. Supp.

3d 94, 107–08 (D.D.C. 2016). Such evidence gives rise to an inference that the employer treated

other employees outside the protected class “more favorably in the same factual circumstances,”

suggesting that Esters was treated less favorably on account of her protected status. Id. (citing

Brady, 520 F.3d at 495). To raise such an inference, however, the plaintiff must “demonstrate that

‘all of the relevant aspects of [her] employment situation were nearly identical to those of the other

employee[s].’” Id. (quoting Burley v. Nat’l Passenger Rail Corp., 801 F.3d 290, 301 (D.C. Cir.

2015)).

          Similarly situated employees tend to share similar jobs and job duties, deal with the same

supervisor, and experience similar responses to similar conduct. See Walker, 170 F. Supp. 3d at

108 (quoting Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109, 1116 (D.C. Cir. 2016)). The

question of whether employees are similarly situated ordinarily presents a question of fact for the

jury. George, 407 F.3d at 414. At the summary judgment stage, however, where a plaintiff relying




                                                  9
        Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 10 of 17




on comparator evidence fails to produce “evidence that the comparators were actually similarly

situated to [her], an inference of falsity or discrimination is not reasonable,” and summary

judgement is appropriate. Montgomery v. Chao, 546 F.3d 703, 707 (D.C. Cir. 2008) (internal

quotation marks omitted) (quoting Waterhouse v. District of Columbia, 298 F.3d 989, 995–96

(D.C. Cir. 2002)).

       Esters has failed to demonstrate that either of the other employees mentioned in her brief

qualifies as a similarly situated employee. The first teleworked while on parental leave, Pl.’s

Opp’n at 11, and was therefore in a much different position than Esters, who was not on parental

leave and whose request was to telework instead of coming into the office (rather than to telework

instead of being on leave). As for the second employee, Esters provides absolutely no evidence

(other than the timing of his telework request) to support her assertion that he teleworked for the

purpose of caring for a dependent. Id. at 11–12. Her bare assertion that this second employee was

approved to telework for that reason is, without more, insufficient to demonstrate that they were

similarly situated and therefore does not give rise to an inference of pretext. As Esters has failed

to show that “a reasonable jury could conclude from all of the evidence that the adverse

employment decision was made for a discriminatory reason,” see Mastro, 447 F.3d at 855, her

claims cannot survive summary judgment on the basis of the telework denial.

                                     Performance Evaluation

       Esters relies next on receiving a score of 3.1 on her 2013 performance evaluation, despite

being previously told she would receive a higher score. Pl.’s Opp’n at 12–13. DHS responds that

Esters’s performance evaluation cannot qualify as an adverse employment action because no

awards were given that year due to sequestration and, in the alternative, dissatisfaction with

Esters’s work is a legitimate reason for the score. Def.’s Mem. at 16–18.




                                                10
        Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 11 of 17




       To qualify as materially adverse, a performance evaluation must “affect the employee’s

‘position, grade level, salary, or promotion opportunities.’” Taylor v. Solis, 571 F.3d 1313, 1321

(D.C. Cir. 2009) (quoting Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008)).

Generally, the key factor that qualifies an evaluation as materially adverse is the existence of some

financial or professional harm that flows directly from the evaluation itself. Roberts v. Scalia, No.

19-cv-00474, 2020 WL 1892057, at *10 (D.D.C. Apr. 16, 2020); see also Walker, 798 F.3d at

1090, 1095; Moore v. Pritzker, 204 F. Supp. 3d 82, 87–88, 92 (D.D.C. 2016) (finding material

adversity when employee’s performance evaluation directly determined amount received on her

year-end bonus).

       DHS has proffered evidence that no bonuses were issued to anyone in OCIA in 2013 due

to the sequestration. Esters has not countered that evidence, nor has she provided any evidence of

how her performance evaluation otherwise affected her in a materially adverse way. Because she

has not identified any way in which the performance evaluation affected her “position, grade level,

salary, or promotion opportunities,” see Taylor, 571 F.3d at 1321, she has failed to demonstrate

that it qualifies as an adverse employment action.

                                       Position Description

       Esters’s claims are also partially based on her contention that she was forced to work

without a position description and to perform duties outside of her position description. Compl.

¶¶ 41, 77, 93, 111, 124. But she concedes that a position description was created for her position

in 2011, Pl.’s SOMF ¶ 5; see also Mot. Ex. 5, ECF No. 18-9, and acknowledges that the MAPA

position description was broad and a sort of “catch-all.” Mot. Ex. 7 at 76. Her claim therefore

boils down to an assertion that she was asked to perform certain human capital duties that she had




                                                 11
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 12 of 17




not performed in the past and did not initially expect to perform. See Pl.’s SOMF ¶ 53; Mot. Ex.

7 at 71–76.

         But Esters’s claim that she was forced to perform duties that fell outside of her position

description is unsupported by the record and fails to demonstrate that she was subjected to an

adverse employment action. Although Esters might have not regularly performed human capital

tasks, she proffers no evidence that she was actually assigned responsibilities that fell outside the

MAPA position description. In fact, Esters admitted that another MAPA regularly performed

human capital work. Mot. Ex. 7 at 75–76. Because Esters cannot show that she was forced to

work without a position description or outside of her position description, she cannot show that

she suffered an adverse employment action as a result of her position description and work

assignments.

                                        Failure to Promote

         Esters further asserts that she was not given a temporary promotion during a time in which

she performed duties shared by other employees of a higher grade. Pl.’s Opp’n at 13. Esters

argues that, during the relevant period, she performed some of the same duties as another employee

(Tequilla Clemons) who was working as a GS-13, id. at 14; that another employee (Snyder) was

selected for a GS-11 MAPA position in 2014, Compl. ¶¶ 60–61; and that her own replacement was

hired as a GS-12, id. ¶ 73. DHS responds that Esters never requested a promotion and that, in any

event, she was not similarly situated to the employees she identifies as comparators. Def.’s Mem.

at 19.

         Summary judgment is appropriate for the temporary-promotion component of Esters’s

claims because she has failed to demonstrate that she was similarly situated to those employees

she has proffered as comparators. As to Clemons, Esters asserts only that certain of her job duties




                                                 12
        Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 13 of 17




overlapped with Clemons’s; Esters does not allege (let alone proffer evidence) that they performed

identical, or close-to-identical, jobs. Pl.’s SOMF ¶ 50. The comparison to Snyder fares no better;

Snyder was selected for his position under a hiring process designed to non-competitively appoint

individuals who have a severe disability. Id. ¶ 52.

                               Failure to Select for MAPA Position

       Esters’s claims are also based on DHS’s failure to select her for management positions to

which she applied in 2014. See generally Compl., Counts I–IV. That November, Esters applied

to Vacancy Announcement No. FS-1244694-AC15, which announced the availability of up to

three Management and Program Analysts in various divisions. Pl.’s SOMF ¶ 54; Compl. ¶ 66.

Applicants were interviewed by a selection panel consisting of Bosarge (Caucasian male);

Sylvonica Madlock (African-American female); David Sun (Asian male); and Anthony Dattilo

(Caucasian male). Pl.’s SOMF ¶¶ 55–56. During the interview, each candidate was asked the

same set of questions to determine his or her suitability for the position. Id. ¶ 57. Esters was not

selected. Compl. ¶ 70.

       Esters alleges the selection panel discriminated against her due to the panelists’ friendships

with Tommy Brown, but this allegation is unsubstantiated. The record demonstrates that Brown

“deferred” to Bosarge to constitute the selection panel and make a hiring recommendation, Pl.’s

SOMF ¶ 70, and Bosarge testified during his deposition that he did not recall Brown speaking with

any of the panelists about their interview with Esters, id. ¶ 71. Esters has not proffered any

evidence that Brown influenced the panel’s decision, nor that Brown acted with discriminatory

intent regarding his adoption of the panel’s recommendation, and her claim is supported by nothing

other than her own speculation. See Harding v. Gray, 9 F.3d 150, 154 (D.C. Cir. 1993) (“[A] mere




                                                13
        Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 14 of 17




unsubstantiated allegation . . . creates no ‘genuine issue of fact’ and will not withstand summary

judgment.” (citation omitted)).

       Esters also contends that she was better qualified for a management position than the

selectee, thus establishing an inference of pretext. Pl.’s Opp’n at 14–15. DHS argues that the

panel did not recommend Esters because the selectee scored higher than her throughout the

interview. Def.’s Mem. at 12.

       “[W]hen an employer says it made a hiring or promotion decision based on the relative

qualifications of the candidates, a plaintiff can directly challenge that qualifications-based

explanation only if the plaintiff was ‘significantly better qualified for the job’ than those ultimately

chosen.” Adeyemi v. District of Columbia, 525 F.3d 1222, 1227 (D.C. Cir. 2008) (emphasis added)

(quoting Holcomb, 433 F.3d at 897). “In a close case, a reasonable juror would usually assume

that the employer is more capable of assessing the significance of small differences in the

qualifications of the candidates, or that the employer simply made a judgment call.” Aka, 156 F.3d

at 1294. As a result, the “qualifications gap must be great enough to be inherently indicative of

discrimination.” Adeyemi, 525 F.3d at 1227 (internal quotation marks and citation omitted). Esters

has failed to show that such a gap exists here. She argues that the individual eventually selected

for the position was not qualified because he did not have a “COR level II” certification that Esters

contends was required for the position. Pl.’s Opp’n at 14. But there is no evidence to support the

proposition that a COR level II certification was a requirement for the position, Mot. Ex. 26, ECF

No. 18-30, and Esters herself admitted that such certification could have been acquired after the

selectee was chosen for the job, Mot. Ex. 7 at 80.

       More important, DHS has provided substantial evidence supporting the panel’s

determination that the selectee had “scored consistently higher” in his interview than Esters. Def.’s




                                                  14
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 15 of 17




Mem. at 16. Esters does not contradict any of this evidence, leaving it unrebutted for purposes of

summary judgment. See Angelex, Ltd. v. United States, 907 F.3d 612, 618 (D.C. Cir. 2018) (citing

Greer v. Paulson, 505 F.3d 1306, 1315 (D.C. Cir. 2007)) (noting that, to survive summary

judgment, non-moving party must produce evidence allowing reasonable factfinder to return

verdict in its favor). Esters can establish that she was qualified for the position—a point DHS

agrees with. See, e.g., Def.’s Reply at 11 (“[There is no] dispute that Plaintiff was ‘qualified’ for

the position, as she was ultimately referred for an interview by the selection panel.”). But she has

not demonstrated that she was “significantly better qualified for the job,” Adeyemi, 525 F.3d at

1227 (emphasis added) (internal quotation marks and citation omitted), such that pretext can be

inferred.

                                     Hostile Work Environment

         In addition to the specific actions discussed above, Esters also alleges that DHS fostered a

hostile work environment. Compl. ¶¶ 122–133. To survive summary judgment on such a claim,

Esters “must show that [her] employer subjected [her] to ‘discriminatory intimidation, ridicule,

and insult . . . sufficiently severe or pervasive to alter the conditions of [her] employment and

create an abusive working environment.’” Baloch, 550 F.3d at 1201 (quoting Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993)). In identifying the actions she alleges constituted abuse, Esters

repeats the behavior underlying her other claims and adds to that list several altercations between

herself and Brown, as well as an altercation with another employee. Pl.’s Opp’n at 18–19. But

even if all of those allegations are true, they are not enough to support a hostile work environment

claim.

         “To determine whether a hostile work environment exists, the court looks to the totality of

the circumstances, including the frequency of the discriminatory conduct, its severity, its




                                                 15
         Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 16 of 17




offensiveness, and whether it interferes with an employee’s work performance.” Baloch, 550 F.3d

at 1201. Sporadic incidents of rude or unprofessional behavior are not enough—severe or

pervasive means just that. Barbour v. Browner, 181 F.3d 1342, 1348–49 (D.C. Cir. 1999)

(insulting gesture from a colleague and a supervisor’s intentionally slow response to employee’s

question were insufficient to support a finding of hostile work environment); see also Hussain v.

Nicholson, 435 F.3d 359 (D.C. Cir. 2006) (denied promotion, lower performance evaluations,

demotion, and reduced autonomy insufficient); Baloch, 550 F.3d at 1201 (demanding medical

documentation for all sick leave, threatening suspension, issuing letter of reprimand and

unsatisfactory performance review, and “profanity-laden yelling” insufficient). When hostile

work environment allegations survive summary judgment, the abuse is usually quite severe. See,

e.g., Singletary v. District of Columbia, 351 F.3d 519, 528–29 (D.C. Cir. 2003) (failure to promote,

failure to provide necessary tools, relegation to an unheated and poorly lit storage room for a year

and a half despite available office space, failure to create a job description and then measuring

performance against arbitrary standards for six years may be sufficient); Barbour, 181 F.3d at 1348

(citing Tomka v. Seiler Corp., 66 F.3d 1295, 1305 (2d Cir. 1995) (repeated sexual assault

sufficient)).

        While the actions here may have been distasteful, Esters cites to no analogous cases to

support her contention that the conditions she faced were so “extreme [as] to amount to a change

in the terms and conditions of [her] employment.” Faragher v. City of Boca Raton, 524 U.S. 775,

788 (1998). The incident in which another employee yelled at Esters was an isolated incident that

management addressed. Pl.’s SOMF ¶¶ 82–84. And although Brown’s conduct may have been

impolite and embarrassing to Esters, it does not rise to the level necessary to find the existence of

a hostile work environment. For these reasons, Esters’s hostile work environment claim also fails.




                                                 16
        Case 1:18-cv-02547-CJN Document 23 Filed 02/24/21 Page 17 of 17




                                       IV.    Conclusion

       Because no reasonable juror could find, based on the present record, that Esters suffered

discrimination on the basis of her race, sex, or age, nor that she was subjected to a hostile work

environment or retaliated against for protected EEO activity, the government is entitled to

summary judgment on all claims. DHS’s Motion for Summary Judgment is therefore GRANTED.

An Order will be entered contemporaneously with this Memorandum Opinion.




DATE: February 24, 2021
                                                            CARL J. NICHOLS
                                                            United States District Judge




                                               17
